Citation Nr: 0604273	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  00-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as zero percent disabling prior to July 22, 
2005, and 10 percent disabling thereafter.

2.  Entitlement to service connection post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD and a low back disorder and granted service connection 
for bilateral hearing loss, assigning an initial 
noncompensable schedular evaluation effective from the date 
of receipt of the veteran's claim, April 13, 1999.  
Thereafter, upon consideration of a July 22, 2005, report of 
VA audiological examination, the schedular rating for the 
veteran's bilateral hearing loss was increased to 10 percent 
disabling, effective from the date of the examination.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993). The veteran has not 
withdrawn his appeal with respect to the evaluation 
assignable for his bilateral hearing loss.  Accordingly, the 
claim remains in appellate status.  

The issues of entitlement to service connection for PTSD and 
a low back disorder are in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Prior to July 22, 2005, the veteran had Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear.

2.  As of July 22, 2005, the veteran has Level IV hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  Prior to July 22, 2005, the criteria for a compensable 
evaluation for bilateral defective hearing have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).

2.  As of July 22, 2005, the criteria for a evaluation in 
excess of 10 percent disabling for bilateral defective 
hearing have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where entitlement to service connection 
has been established and an increase in disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 
38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  During the pendency 
of this appeal, VA issued new regulations for evaluating 
impairment of auditory acuity and ear disease.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  

The Board notes, however, that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to June 10, 1999, neither the RO nor the Board 
could apply the revised rating schedule to a claim.

Under the old criteria for evaluating hearing impairment, the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. 
§ 4.85.  These results are then charted on Table VI and Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

A January 2000 rating decision granted service connection for 
bilateral hearing loss effective from April 13, 1999, the 
date of receipt of the veteran's claim for service 
connection.  This determination was based on the results of a 
June 1999 VA audiological evaluation which showed a pure tone 
average of 38 decibels with 96 percent speech recognition in 
the right ear and a pure tone average of 29 decibels with 96 
percent speech recognition in the left ear.  Under the tables 
set forth in 38 C.F.R. § 4.85, the veteran had Level I 
hearing acuity in each ear and, applying these test results 
to Table VII, demonstrates that the veteran's hearing 
impairment did not warrant a compensable rating.  Thus, a 
noncompensable evaluation was assigned.  The veteran 
disagreed with the noncompensable schedular rating and 
proceeded with the present appeal.  

VA outpatient treatment records note the veteran's complaints 
of decreased hearing acuity; however, there are no 
audiometric examination results for review until July 2005.  
The July 2005 VA audiological test shows a pure tone average 
of 46 decibels with 70 percent speech recognition in the 
right ear and a pure tone average of 41 decibels with 68 
percent speech recognition in the left ear.  Under the tables 
set forth in 38 C.F.R. § 4.85, the veteran had Level IV 
hearing acuity in each ear and, applying these test results 
to Table VII, demonstrates that the veteran's hearing 
impairment had increased to 10 percent disabling.  Thus, by 
an August 2005 rating decision, an increased evaluation of 10 
percent disabling was awarded for the veteran's bilateral 
hearing loss.  At this time, the veteran was also granted 
service connection for tinnitus and a separate 10 percent 
evaluation was assigned.  

Upon consideration of the foregoing, the Board finds that the 
veteran's bilateral hearing loss has been properly rated as 
zero percent disabling prior to July 22, 2005, and 10 percent 
thereafter.  Diagnostic Code 6100.  Moreover, as to the 
criteria that became effective in June 1999, the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) has not been 55, nor is the 
threshold at 70 decibels or more at the 2000 Hertz frequency.  
There is therefore no basis for favorable action under 
38 C.F.R. § 4.86.  

The Board finds that, although the veteran's claim was 
received on April 13, 1999, the first medical evidence of an 
increased rating to 10 percent was not shown until July 22, 
2005.  Accordingly, inasmuch as July 22, 2005, is the date at 
which it is factually ascertainable that an increase in 
disability occurred, it is the appropriate effective date for 
the assignment of an increased rating.  38 U.S.C.A. 
§ 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.  A compensable disability rating 
for bilateral hearing loss prior to July 22, 2005, is not 
warranted.  

In addition, the Board has considered whether the veteran is 
entitled to an increased evaluation for separate periods or 
"staging" of ratings based on the facts found during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Id. at 126.   

The Board does not find evidence that the veteran's service 
connected disability should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period, beyond that noted above. 

As the preponderance of the evidence is against the claim for 
an increased rating for bilateral hearing loss, the benefit-
of-the-doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in April 2002 and July 2005 as well as the January 2000 and 
subsequent rating decisions and all associated statements of 
the case and supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  Accordingly, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the April 2002 and July 2005 letters 
essentially advised the veteran to submit any additional 
evidence that pertained to the matters.  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Board observes that the RO issued the January 2000 rating 
decision prior to the enactment of the VCAA in November 2000, 
such that providing VCAA notice prior to the adverse 
determination was not possible.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  However, the Board has already 
determined that the veteran has received all required VCAA 
notice, such that such deficiencies result in no prejudice to 
the veteran and therefore constitutes harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

In this regard, the Board emphasizes that the veteran has not 
made a showing or allegation that the timing or content of 
the VCAA notice has resulted in any prejudice to him.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's relevant VA and private treatment records and he 
has been afforded numerous VA examinations.  As there is no 
indication or allegation that relevant evidence remains 
outstanding with respect to the issue decided herein, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, has posed 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


ORDER

An evaluation for bilateral hearing loss, in excess of zero 
percent prior to July 22, 2005, and in excess of 10 percent 
thereafter, is denied.  
REMAND

The veteran seeks service connection for PTSD and a low back 
disorder.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  There is no 
requirement in case law that there needs to be a high level 
of exposure to combat.  Corroboration of the veteran's 
personal participation in those events is unnecessary.  
Pentecost v. Principi, at 128.

In this case, the veteran's service personnel records show 
that he "participated in operations against the insurgent 
communist (Viet-Cong) forces in the Republic of Vietnam."  
His DD Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, does not reflect that veteran received 
any decorations or medals which indicate involvement in 
combat.  It also reflects that his MOS (military occupational 
specialty) was TracVehRepMan (Tracked Vehicle Repairman) and 
the related civilian occupation was tank mechanic.  

The veteran underwent VA PTSD examination in June 1999 and a 
diagnosis of PTSD was provided, based on his stated history 
of exposure to combat stressors identified as memories of 
dead Vietnamese and American soldiers and vivid memories of 
killing Vietnamese.  The veteran's written communications and 
RO hearing testimony reflect an additional stressor of his 
amtrack hitting a landmine in Vietnam when transporting 
soldier back to their base.  The veteran's service records 
reflect that he served with Company A, 3rd Amphibian Tractor 
Battalion, Fleet Marine Force, 1st Marine Division 
(Reinforcement).  

As noted above, the record reveals that the veteran has been 
diagnosed with PTSD; however, the RO has not verified his 
stressors.  Without verification, in some form, the claim can 
not be granted. 

With respect to the issue of entitlement to service 
connection for a low back disorder, mild degenerative changes 
were noted upon X-ray examination of the spine in connection 
with his June 1999 VA examination.  The veteran claims that 
his present low back impairment is the result of injury 
sustained during his period of active duty service.  
Specifically, he recalls that he initially sustained a back 
injury while on base in Barstow, California, when the vehicle 
in which he was a passenger flipped.  He also reports that he 
sustained a second back injury in the incident describe 
above, when his amtrack hit a landmine in Vietnam.  

In view of the present state of the evidence associated with 
the PTSD and the back claims, the Board determines that 
further development is required.  Specifically, copies of the 
histories of the units to which the veteran was assigned in 
Barstow, California, and Vietnam should be obtained.  
Thereafter, the veteran should be provided with VA 
psychiatric and orthopedic examinations to determine the 
nature of his current back and psychiatric impairment and the 
etiology of such impairment.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for back complaints since his 
discharge from military service in 
November 1969.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant which 
have not been previously secured.

2.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.

3.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, the 
veteran's DD Form 214 and his service 
personnel records, along with any other 
supporting documents, should be submitted 
to the United States Army and Joint 
Services Records Research Center (JSRRC) 
for verification.  JSRRC should be asked 
to verify the stressors and to furnish 
any official history or logs pertaining 
to any unit with which the veteran served 
as well as any unit to which his unit was 
attached during the time period of his 
alleged stressors.  Any additional 
development recommended by that office 
should be accomplished by the RO.

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  The RO should also 
verify the automobile accidents alleged 
by the veteran.

5.  If, and only if, after the foregoing 
development has been accomplished, the 
veteran's reported stressor(s) is/are 
verified, he should be scheduled for a VA 
psychiatric examination.  Prior to 
conducting the examination, the examiner 
should be provided with a copy of this 
remand and the veteran's claims folder.  
The examination report should reflect a 
review the veteran's medical history as 
well as the RO's memorandum detailing 
which stressors have been verified for 
purposes of this claim.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV and, if he 
meets such criteria, whether it is 
related to a verified in-service 
stressor.  A rationale should be 
furnished for all such opinions.  If the 
examiner cannot offer a requested opinion 
without engaging in speculation that fact 
should be noted.

6.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
low back disability.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary testing 
should be accomplished.  After reviewing 
the claims file and examining the 
veteran, the examiner should express an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran 
current experiences low back disability 
which is causally related to any incident 
from the veteran's active duty service 
from November 1966 to November 1969, to 
include any verified in-service 
automobile accidents.  A rationale should 
be furnished for all such opinions.  If 
the examiner cannot offer a requested 
opinion without engaging in speculation 
that fact should be noted.

7.  Thereafter the RO should review the 
claims file and determine if service 
connection for PTSD and a low back 
disorder are warranted.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


